Citation Nr: 1827275	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO. 09-33 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to March 1987 with additional service in the Army National Guard.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in July 2015, when the Board, in part, granted a separate rating of 10 percent, but no higher, for radiculopathy of the left lower extremity as a result of the Veteran's service-connected low back strain with degenerative changes. The Veteran timely appealed the decision to the United States Court of Appeals for Veterans Claims (Court). In April 2016, pursuant to a Joint Motion for Partial Remand (JMPR), the Court vacated the Board's July 2015 decision to the extent that it denied entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity. 

In a June 2016 decision, the Board denied entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity, and the Veteran timely appealed the decision to the Court. In October 2017, the Court set aside the Board's denial and remanded the case for further proceedings.

The Board notes that although the Veteran was granted a separate 10 percent rating for radiculopathy of the left lower extremity in a July 2015 Board decision, the RO has not yet implemented the decision. Of note, the July 2015 Board decision also granted service connection for tinnitus and an increased rating of 40 percent for low back strain with degenerative changes from September 22, 2008, and these grants were implemented in a July 2015 rating decision. As such, the AOJ should take the appropriate steps to implement the separate 10 percent rating for radiculopathy of the left lower extremity as discussed in the July 2015 Board decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.



REMAND

In light of points raised in the Court decision, the Board observes that further development is required, as there are numerous medical questions that must be answered prior to adjudicating the Veteran's claim. There is a significant discrepancy between the symptoms reported by the Veteran regarding his radiculopathy of the left lower extremity over time.

Soon after submission of the application for an increased rating for the Veteran's service-connected low back strain with degenerative changes in September 2007, the Veteran submitted lay statements from his spouse and others that described left leg and foot pain, which restricted his activities of daily living, requiring a Transcutaneous Electrical Nerve Stimulation (TENS) unit, massages, and over the counter medication to manage.

The Veteran reported increasingly severe symptoms between 2007 and 2008, including reports of multiple falls. At the same time, the Veteran reported a running and weight lifting regimen in 2008, a reduction of symptoms by early 2009, and an increase in symptoms by the end of 2009. 

A December 2007 VA examination showed that the Veteran's Lasegue's sign test was negative and that there was no evidence of sciatica, although the Veteran complained of pain in his left leg and numbness in his left foot. However, in the November 2009 VA examination, the Veteran reported radiating pain on his left lower extremity, with stabbing pain of moderate severity. The Veteran reported that the pain occurred constantly, with severe flare-ups every one to two months for one to two weeks. Hypoactive responses were noted in the knee and ankle reflex examinations. Here, the examination showed that the Veteran's Lasegue's sign was positive.

From 2010 until the end of 2012, the Veteran did not seek treatment for his symptoms, until during a November 2012 treatment, where the Veteran reported that he had been doing well with his back condition, and achieved relief through the use of medication. The Court noted that the Board errs in considering ameliorative effects of medication without a basis in the regulation for doing so. Jones v. Shinseki, 26 Vet. App. 56 (2012). Here, the relevant diagnostic code does not denote consideration of the ameliorative effects of medication, so the Board must consider the Veteran's disability without the effects of ameliorative medicine. 38 C.F.R. § 4.124a, DC 8520.

Later, at the time of the September 2014 VA examination, the Veteran reported radiating pain only a few times per month, that the Veteran was able to run for up to two miles a day, two to three times a week, and experienced no functional limitations due to his back. Normal reflexes were noted at this examination, and the straight leg test for radiculopathy of the left lower extremity was negative. The Veteran denied constant pain, but admitted to mild intermittent pain, mild paresthesias and/or dysesthesias, mild numbness, and the examiner opined that the Veteran's radiculopathy was of mild severity in his left lower extremity.

Additionally, referencing the Veteran's running regimen, the Court stated that it is not clear how such activity is congruent with a claim for a sciatic nerve condition of any severity, and that that there is no medical evidence in the record indicating the extent to which a veteran troubled with radiculopathy may be able to maintain a running regimen. However, the Court held that the Board must rely on independent medical evidence to evaluate the significance of that activity in a Veteran with an extended history of physical conditioning.

The Court noted that the Board does not have a medical basis to explain the changes in the Veteran's symptoms. The Court stated that it was unclear whether damaged reflexes due to involvement of the sciatic nerve can recover over time, may vary from time to time, or whether the discrepancy may be attributed to disparate testing techniques.

Accordingly, the Board finds that a VA examination is warranted to provide a medical assessment regarding the Veteran's radiculopathy of the left lower extremity.

Accordingly, the case is REMANDED for the following action:
1. The AOJ should undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claim.

2. Thereafter, the AOJ should arrange for a VA examination to evaluate the Veteran's radiculopathy of the left lower extremity. Based on the record, the examiner should provide opinions that respond to the following:

a. What is the current severity of the Veteran's radiculopathy? When offering this opinion, the examiner is directed to comment on whether the Veteran has any symptoms of muscle weakness, atrophy, and/or diminished reflexes, and the related severity of any such symptoms.

b. Provide an opinion on the discrepancy in symptoms of radiculopathy of the left lower extremity from September 2007 until now, to include a discussion regarding whether the change in symptoms can be due to recovery of the sciatic nerve, whether symptoms of sciatic nerve radiculopathy can vary from time to time, whether the discrepancy may be attributed to disparate testing techniques, or if there is another medical explanation for the variance in symptoms.

In providing this opinion, the examiner should comment on and provide an opinion regarding all relevant medical information, including the private and VA treatment records from 2007 to 2015, the December 2007 VA examination, the November 2009 VA examination, the September 2014 VA examination, lay statements, the Veteran's exercise regimen, and the reports of falls, which all indicate significant changes in severity of the Veteran's symptoms throughout time.

The examiner should accept as fact that the Veteran has an extended history of physical conditioning.

c. Provide a retrospective medical opinion on the severity of the Veteran's radiculopathy of the left lower extremity at the time of the November 2009 VA examination. 

d. Provide a retrospective medical opinion on the severity of the Veteran's radiculopathy of the left lower extremity without the ameliorative effects of the medication (tramadol, ibuprofen, and other over the counter medication) used by the Veteran between 2010 and 2012. 

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation. An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. As such, if the examiner is unable to offer an opinion, it is essential that he or she provide a rationale for the conclusion that an opinion could not be provided without resort to speculation.

4. The AOJ should take the appropriate steps to implement the separate 10 percent rating for radiculopathy of the left lower extremity as awarded in the July 2015 Board decision.

5. Then, the AOJ should readjudicate the Veteran's claim an increased rating for radiculopathy of the left lower extremity. If the benefit sought on appeal is not granted to the Veteran, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017). 

